Citation Nr: 1543199	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to November 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Also in this decision the RO denied, among other issues, entitlement to service connection for a low back disability and right knee disability.  The Veteran perfected an appeal of these issues as well as the issue currently on appeal; however, the RO subsequently granted service connection for a low back disability and right knee disability in March 2015.  Accordingly, these issues are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for tinnitus, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his military occupational specialties in service as a combat engineer and aviation pilot exposed him to loud noises from demolitions and explosives without protection, as well as from high caliber weapons systems including machine guns, rockets and missiles.  He attributes his tinnitus to this inservice exposure and has testified that he has had the condition since service.  

The Veteran's service records show that he served as a combat engineer and scout pilot and his service treatment records include audiometry reports noting that he was routinely exposed to hazardous noise.  Consequently, the Board accepts that he was exposed to hazardous noise in service.

Notwithstanding the above, in-service noise exposure alone is not enough to establish service connection.  Rather, there must be a current disability and evidence that the current disability resulted from the injury during service.  Shedden, supra; see also Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The RO noted in the April 2009 denial that there were no documented complaints of tinnitus in service.  That notwithstanding, the RO denied the claim on the basis of no current disability.  It relied on a March 2009 VA examination report wherein the examiner opined that the Veteran's report of experiencing tinnitus twice a week for approximately one minute in duration was consistent with normal hearing function and was not considered "tinnitus" for rating purposes.  

However, the claims file also contains a July 2015 record from a private audiologist who evaluated the Veteran and concluded that he had tinnitus described as constant.  She went on to provide a detailed history of the Veteran's noise exposure in service as well as considered postservice exposure before opining that his tinnitus was more than likely connected to military service.  She explained that research shows that many people who have a history of noise exposure had tinnitus and that noise is by far the most probable cause of tinnitus which may or may not occur with an associated hearing loss.  

Based on the foregoing, the Board finds that the evidence is at the very least evenly balanced in showing that the Veteran has tinnitus which is at least as likely as not related to harmful noise levels in service.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


